'   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                               UNITED STATES DISTRICT C                     u.s OIS•~IC.TCOURT     ~Rt(
                                                   SOUTHERN DISTRICT OF CALIFORNI ~~~~~µis,·RtCl.OF.CAL~~!u~!~

                    UNITED STATES OF AMERICA                                     JUDGMENT IN A CRIMINAL CASE
                                          V.                                     (For Offenses Committed On or After November 1, 1987)
                       RICHARD CAMARENA (1)
                                                                                    Case Number:         3:19-CR-01821-LAB

                                                                                 Chandra Leigh Peterson
                                                                                 Defendant's Attorney
    USM Number                            74660-298

    •
    THE DEFENDANT:
    IZl pleaded guilty to count(s)             One of the information

    D   was found guilty on count(s)
        after a olea ofnot guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title and Section / Nature of Offense                                                                Count
          8:1324(A)(2)(Bl(lii) - Bringing In Aliens Without Presentation                                       1




         The defendant is sentenced as provided in pages 2 through                         4            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D     The defendant has been found not guilty on count(s)

    IZ!   Count(s)         remaining                                       are         dismissed on the motion of the United States.

    IZ]    Assessment : $100.00 payable w/in 180 days


    IZl    JVTA Assessment*:$ 5000.00 - waived
           The Court finds the defendant indigent.
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZI    No fine                    •    Forfeiture pursuant to order filed                                               , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and Urrited States Attorney of
    any material change in the defendant's economic circumstances.




                                                                                 HON. LARR ALAN BURNS
                                                                                 UNITED STATES DISTRICT JUDGE
' AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:              Richard Camarena ( 1)                                                         Judgment - Page 2 of 4
      CASE NUMBER:            3: 19-CR-01821-LAB

                                                          PROBATION
The defendant is hereby sentenced to probation for a term of:
five (5) years

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.    •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. !El The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
      applicable)
7.    •  The defendant must participate in an approved program for domestic violence. (check if applicable)
8.    The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10.   The defendant must notify the cout1 of any material change in their economic circumstances that might affect their ability
      to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                           3:19-CR-01821-LAB
                                                                                                                                           _ ...
                                                                                                                                            .   .,

' 'Ao 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:                  Richard Camarena ( 1)                                                                  Judgment - Page 3 of 4
   CASE NUMBER:                3: 19-CR-01821-LAB

                                       STANDARD CONDITIONS OF SUPERVISION
 As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
 These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
 supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
 and bring about improvements in the defendant's conduct and condition.

 1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
    office or within a different time frame.

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
    as instructed.

 3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthfully the questions asked by their probation officer.

 5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
    anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
    probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
    unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
    expected change.

 6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
    permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
    view.

 7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
    excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
    time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
    defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
    probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
    due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
    change or expected change.

 8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
    knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
    first getting the permission of the probation officer.

 9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confinn that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                     3: 19-CR-01821-LAB
• ·Ao 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:             Richard Camarena ( 1)                                              Judgment - Page 4 of 4
  CASE NUMBER:           3: 19-CR-0 1821-LAB


                                 SPECIAL CONDITIONS OF SUPERVISION

       1. Enter or reside in the Republic of Mexico with permission of the court or probation officer and comply
          with both United States and Mexican immigration laws.
       2. Do not drive without a valid driver license or insurance.
       3. Seek and maintain full time employment and/or schooling or a combination of both.
       4. Not transport, harbor or assist undocumented aliens.




  II




                                                                                           3: 19-CR-01821-LAB
